Citation Nr: 1454938	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  02-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as secondary to service-connected sinusitis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C, cirrhosis, panic disorder with agoraphobia, and depressive disorder not otherwise specified.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected panic disorder with agoraphobia, depressive disorder not otherwise specified, and coronary artery disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
May 2002, March 2010 and July 2012 rating decisions of the Department of
Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois and St. Louis,
Missouri.  The Veteran's claims file is currently under the jurisdiction of the VA RO in St. Louis, Missouri.

The Veteran's claim for entitlement to service connection for hypertension was previously before the Board in June 2005, September 2007, March 2009, July 2013, and July 2014 and remanded for additional development.  In July 2013 and July 2014, the Board remanded the claims of entitlement to service connection for bronchitis and diabetes mellitus for further development.  

A March 2013 VA treatment record reflects that the Veteran's treating psychiatrist noted that there may be a link between his panic disorder and diabetes mellitus.  In a November 2014 rating decision, the RO granted service connection for cirrhosis as secondary to hepatitis C.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  The Board notes that cirrhosis is a known residual of hepatitis C.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2014).  Pursuant to Schroeder, the Board will consider whether the non-service-connected diabetes mellitus is secondary to the service-connected psychiatric disorders and cirrhosis.

In an October 2014 rating decision, the RO granted service connection for coronary artery disease.  Pursuant to Schroeder, the Board will consider whether the non-service-connected hypertension is secondary to the service-connected coronary artery disease.

In light of the above, the issues are as stated on the title page.

The issues of entitlement to service connection for low platelet count, vasculitis, and portal hypertension and entitlement to a total rating based on individual unemployability have been raised by the record in a November 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for diabetes mellitus and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against findings that the Veteran had chronic bronchitis in service; that there is a nexus between a current diagnosis of chronic bronchitis and service; or that the chronic bronchitis disorder was caused or aggravated by the service-connected sinusitis.


CONCLUSION OF LAW

Bronchitis was not incurred in service and was not caused or aggravated by the service-connected sinusitis.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 and June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2010 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in an October 2014 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and some VA treatment records and afforded the appellant a VA examination.  Pursuant to the July 2013 and July 2014 remands, the Appeals Management Center (AMC) obtained two addendums to a May 2012 VA examination.  With respect to the claims denied herein, the Board finds that the opinions are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.  Although the Board noted in its July 2013 and July 2014 remands, the May 2012 VA examiner did not provide a basis for his opinion on whether the bronchitis was aggravated by the sinusitis in the May 2012 VA examination report, upon further review of the record, and as will be discussed below, the Board finds that the May 2012 VA examiner did indeed provide a basis for his opinion that the chronic bronchitis was not aggravated by the service-connected sinusitis.

The Board recognizes that no opinion was specifically requested as to the possibility of a relationship between the chronic bronchitis and exposure to second-hand smoke in service and toxins from coal-burning heating stoves in service.  Therefore, the Board has considered whether or not further clarification through subsequent VA examination or another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  

As will be discussed below, there is no competent medical opinion of record asserting a link between the Veteran's chronic bronchitis and in-service exposure to smoke and toxins from coal-burning heating stoves and thus no competent evidence that the chronic bronchitis may be associated with in-service exposure to smoke and toxins from coal-burning heating stoves.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his chronic bronchitis and in-service exposure to smoke and toxins from coal-burning heating stoves falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Furthermore, a VA doctor in an August 2013 addendum to the June 2012 VA examination opined that the post-service respiratory symptomatology was due to post-service heavy cigarette smoking.  

Thus, the Board finds that the criteria for obtaining a medical opinion or examination on the issue of direct service connection secondary to exposure to second-hand smoke and toxins from coal-burning heating stoves are not met, and that a remand for another examination or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

In November 2003, the Social Security Administration indicated that they were unable to obtain the medical records requested because after an exhaustive and comprehensive service, they were not able to locate the Veteran's folder.  The claimant, however, did provide a copy of the Social Security Administration's decision granting him disability benefits.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In light of the above, the Appeals Management Center (AMC) complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran argues three separate theories of entitlement: that his chronic bronchitis preexisted service, that his chronic bronchitis began in active service, and that the chronic bronchitis is related to his service-connected sinusitis.

Direct service connection

The medical evidence shows a diagnosis of chronic bronchitis.  Therefore, Hickson element (1), current disability, is established.

The Veteran asserts that due to his pre-service exposure to second-hand smoke and toxins from coal-burning heating stoves, he had chronic bronchitis prior to service.  He notes that he reported shortness of breath on entrance and that the examiner noted that he had loud wheezing.  The Board notes that one copy of the report of medical history from the entrance examination reflects that the appellant reported a history of shortness of breath, but that another copy reveals that he changed his response from yes to no.  In any event, the examiner did not note in the report of medical history that the Veteran had a respiratory disorder.  Physical examination revealed that the lungs and chest were normal.  Chest x-rays were normal.  The examiner did not note loud wheezing.  Instead, the examiner noted that in the upper extremities the appellant had mild lacerations and wealing that were not considered disabling.  Thus, there were no defects, infirmities, or disorders noted at entrance into service as to respiratory diseases.  Consequently, the Board finds that the high evidentiary threshold of there being clear and unmistakable of a preexisting disorder is not met, and the Veteran is presumed sound at entry.

The Veteran next argues that his chronic bronchitis began in active service because he was treated for respiratory symptomatology in service.  

His service treatment records show that on February 5, 1965, it was noted that he had a slight wheezing chest.  Following the finding of a slight wheezing chest on February 5, 1965, the initial assessments were an upper respiratory infection.  On February 11, 1965, the claimant underwent his separation examination.  He reported a history of shortness of breath, but the examiner did not note a respiratory disorder in the report of medical history section.  The physical examination revealed that the lungs and chest as well as the chest X-rays were all normal, and a respiratory disorder was not diagnosed.  Later that month, the appellant was hospitalized and the assessments included pneumonia not elsewhere classified.  After being discharged from the hospitalization on March 1, 1965, there was no diagnosis of pneumonia.  In early March 1965, the appellant was treated for an upper respiratory infection.  Thus, Hickson element (2) as to injury or disease is arguably established.  

As to Hickson element (3), medical nexus evidence, the May 2012 VA examiner noted that chronic bronchitis was not present from an in-service medical records review.

In an August 2013 addendum to the May 2012 VA examination, a VA examiner who did not conduct the 2012 examination opined that it was less likely than not that the chronic bronchitis is related to his active service.  The examiner noted that the service treatment records are silent for any ongoing pulmonary disorder.  The examiner reported that there is a statement made by the claimant indicating that he had respiratory symptoms in years following service.  The examiner opined that his post-service respiratory symptomatology would more likely than not be due to the fact that he began smoking heavily after discharge per notes in the electronic file.  Although the Veteran was treated for an episode of pneumonia in service, the Board places great weight on the examiner's finding that there was no ongoing pulmonary disorder shown at the time.

In a July 2014 addendum to the May 2012 VA examination, a VA examiner again opined that it is less likely than not that his chronic bronchitis is related to his active military duty.  The examiner noted the February 1965 service treatment record indicating wheezing of the chest and some self-reporting of shortness of breath.  The examiner indicated that at that time, the Veteran was having middle ear problems and was admitted to a hospital for myringotomies.  The examiner indicated that there is a note dated February 6, 1965, referring to "slight wheezing" but that numerous other chest exams during February 1965, including ones done on the 8th, 10th, 13th, and 16th, all refer to his chest being clear. 

As to in-service exposure to second-hand smoke and toxins from coal-burning heating stoves, there is no competent medical evidence relating the chronic bronchitis to exposure to in-service exposure to second-hand smoke and toxins from coal-burning heating stoves.  The examiner specifically stated that it is less likely than not that his chronic bronchitis is related to his active military duty and that post-service respiratory symptomatology would more likely than not be due to the fact that he began smoking heavily after discharge.

The Veteran has submitted medical treatise information relating chronic bronchitis to exposure to second-hand smoke and toxins from coal-burning heating stoves.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Here, however, the Board notes that the submitted articles are not specific to the Veteran, which is particularly significant here in that they fail to address significant aspects of the Veteran's particular medical history, such as his history of heavy smoking.  The Board finds them to be of no probative value.

The Veteran has claimed continuity of respiratory symptomatology since active service.  The Board finds that the appellant to report this symptomatology and finds him credible.  In any event, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the VA examiner's opinion in the August 2013 and July 2014 addendums who in essence rejected this reporting of continuity of respiratory symptomatology as being a manifestation of the chronic bronchitis by opining that the chronic bronchitis was not related to service.  The VA examiner opined that post-service respiratory symptomatology would more likely than not be due to the fact that he began smoking heavily after discharge. 

As noted, the Veteran has related his chronic bronchitis to active service, to include exposure to smoke and toxins from coal-burning heating stoves.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his chronic bronchitis and his military service, to include his exposure to smoke and alleged exposure to toxins from coal-burning heating stoves, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4.

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that that the Veteran had chronic bronchitis in service or that there is a nexus between a current diagnosis of chronic bronchitis and service.  Therefore, the preponderance of the evidence is against the claim as to direct service connection for bronchitis and it is denied.

Secondary service connection
 
The current respiratory disorder is chronic bronchitis.  Therefore, Wallin element (1), current disability, is established.

Service connection is in effect for sinusitis, to include upper respiratory infections.  Thus, Wallin element (2), service-connected disability, is shown.

As Wallin element (3), medical nexus evidence, a May 2012 VA examiner opined that the chronic bronchitis is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service-connected sinusitis.   The examiner also opined that it is less likely that sinusitis aggravated the chronic bronchitis beyond its normal course.  The examiner noted that chronic or recurrent sinus or upper respiratory infections can be a cause of chronic bronchitis but only over multiple years of infection and inflammation.  The examiner reported that the appellant denies ever being recommended for any sinus or nasal surgery or any diagnosis of polyps.  The examiner added that the claimant states - and VA medical records confirm - that since 2003 he has had a left maxillary mucus retention cyst.  The examiner noted that but a left maxillary mucus retention cyst  is not necessarily an indication of chronic infection.  In particular, the examiner stated that the Veteran was treated at VA with long-term oral antihistamine, nasal steroid, and saline nasal, infrequent antibiotics, and never-antibiotic courses over several weeks as is needed for chronic sinusitis infections.  The examiner opined that it is far more likely that the appellant's  45-plus years of chronic cigarette abuse are the cause of his years of chronic bronchitis.  The examiner added that the claimant describes no occupational lung toxins exposures.

The May 2012 VA examiner further noted that there is no convincing medical evidence to show sinusitis aggravating the chronic bronchitis with bronchospasm.  The examiner noted that heavy tobacco abuse began shortly after service.  The examiner reiterated that the Veteran was only occasionally treated with brief courses of antibiotics. 

In the August 2013 addendum, a VA examiner noted that sinusitis is an upper
respiratory disorder and would have no bearing upon his lungs in general and bronchitis in particular as bronchitis is a lower respiratory disorder.   In a July 2014 addendum, that VA examiner opined that it is less likely than not that the Veteran's chronic bronchitis was caused by or aggravated by his service-connected sinusitis.

The Board notes that both VA examiners, the May 2012 one and the one who prepared two addendums, provided medical opinions addressing both causation and aggravation and bases for these opinions.

The Veteran has submitted medical treatise information relating chronic bronchitis to sinusitis.  As the submitted articles are not specific to the Veteran, the Board finds them to be of minimal persuasive value regarding his specific claim and gives great weight to the opinions of the two VA examiners.  Mattern, 12 Vet. App. at 228.

The Veteran has related his chronic bronchitis to sinusitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his chronic bronchitis and sinusitis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).

In short, Wallin element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the bronchitis was caused or aggravated by the service-connected sinusitis.  Therefore, the preponderance of the evidence is against the claim as to secondary service connection for bronchitis, and it is denied.


ORDER

Entitlement to service connection for bronchitis, to include as secondary to the service-connected sinusitis, is denied.


REMAND

In its July 2014 remand, the Board found the opinions in the August 2013 addendum to a VA examination inadequate because the examiner did not provide bases regarding whether hypertension was aggravated by the service-connected psychiatric disorders and whether diabetes mellitus was aggravated by hepatitis C.  In the July 2014 addendum, the examiner did not address whether the hypertension was aggravated by the service-connected psychiatric disorders nor did he provide a basis for his opinion that the diabetes mellitus was not aggravated by the service-connected hepatitis C.  Therefore, the AMC did not comply with the directives of the July 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above, another VA medical opinion is necessary.  Additionally, another VA medical opinion is required to address whether the hypertension was caused or aggravated by the service-connected coronary artery disease and whether the diabetes mellitus was caused or aggravated by the service-connected psychiatric disorders and cirrhosis.  

An October 2014 rating decision reflects that the Veteran underwent a VA fee-basis examination on October 2, 2014.  Virtual VA shows that a VA fee-basis cardiovascular examination report was supposed to be added to Virtual VA on October 15, 2014.  The examination report, however, is not in Virtual VA or VBMS.  A copy of this examination report should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the October 2, 2014, VA fee-basis cardiovascular examination report, and associate it with the electronic record.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by appropriate doctor(s) who has or have not examined the Veteran or rendered a medical opinion regarding diabetes mellitus and hypertension.  A doctor should render an opinion as to whether it is at least as likely as not that the diabetes mellitus was caused or aggravated by the service-connected hepatitis C, cirrhosis, panic disorder with agoraphobia, or depressive disorder not otherwise specified.  A doctor should render an opinion as to whether it is at least as likely as not that the hypertension was aggravated by the service-connected degenerative panic disorder with agoraphobia, or depressive disorder not otherwise specified.  A doctor should render an opinion as to whether it is at least as likely as not that the hypertension was caused or aggravated by the service-connected coronary artery disease.
 
If any doctor is unable to provide an opinion without resorting to speculation that fact must be stated and the reasons why an opinion cannot be provided without resorting to speculation explained.  A complete rationale for any opinion offered must be provided.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


